                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT

UNITED STATES OF AMERICA,                        )
                                                 )
       v.                                        )   Docket No. 2:20-mj-46-1
                                                 )
ALAA ABDULSALAM ARIF,                            )
     Defendant                                   )

                                             ORDER

       On August 18, 2020, the parties filed a Joint Motion to Extend Time for the Return and

Filing of an Indictment by one hundred and eighty days.

       Pursuant to 18 U.S.C. § 3161(h)(2), the Court finds the relief requested by the parties is

appropriate, in that it would constitute a delay during which prosecution is being deferred for the

purpose of allowing the defendant to demonstrate his good conduct. The Court notes that the

defendant remains on pretrial release pending further actions in his case. The parties may be

able to resolve the case without further proceedings at the conclusion of the period of extension,

which would promote judicial efficiency and would likely be in the defendant’s best interests.

       The joint motion of the parties is therefore GRANTED. The Court will extend the time

for the return and filing of an indictment by one hundred and eighty days, making an indictment

or information due by February 20, 2021. That time period will be excluded from the Speedy

Trial Act, pursuant to 18 U.S.C. § 3161(h)(2).

       Dated at Burlington, in the District of Vermont, on August ____, 2020.


                                              ________________________________________
                                              HON. JOHN M. CONROY
                                              United States Magistrate Judge
                                              District of Vermont


                                                 1
